department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel from assistant chief_counsel field service cc dom fs subject grantor retained annuity trusts this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend decedent trustee date date month year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek x y issue whether any part of the corpus of the grantor_retained_annuity_trust grat is includable in decedent’s gross_estate under sec_2036 and or conclusion sec_2036 includes in decedent’s gross_estate the amount of corpus necessary to yield the guaranteed annual payment to the decedent based upon the applicable_federal_rate on decedent’s date of death sec_2039 includes in decedent’s gross_estate the value of the entire corpus of the grantor_retained_annuity_trust at the time of decedent’s death facts on date decedent executed a grantor_retained_annuity_trust grat by and between herself as grantor and trustee the grat's initial principal_amount was dollar_figurea which was contributed by decedent a gift_tax_return was filed and audited and the gift_tax liability was agreed upon and paid in full the decedent filed a year federal gift_tax_return form_709 reporting dollar_figureb of gifts made the remainder_interest of the grat and total gift_tax owed of dollar_figurec the internal_revenue_service audited this federal gift_tax_return and positively adjusted the tax_liability in the amount of dollar_figured for a total_tax owed of dollar_figuree pursuant to the terms of the grat the decedent would receive an annual annuity in the amount of x of the grat's initial value the payments were to be made monthly for a term of y years or decedent’s earlier death the monthly payment was dollar_figuref totaling dollar_figureg per year at the expiration of the term or decedent’s earlier death the trust corpus was to be transferred lump sum to the remaindermen who were decedent's three children decedent died on date during the third year of the grat from date through month of the third year of the grat decedent received the required dollar_figuref per month for a total of dollar_figureh the value of the assets within the grat on the date of death was dollar_figurei the executor filed a federal estate_tax_return form_706 on behalf of decedent and included dollar_figurej of the grat in decedent's gross_estate under sec_2036 in the statutory_notice_of_deficiency the commissioner determined that the entire trust principal in the amount of dollar_figurei was includable in the decedent's gross_estate under sec_2039 accordingly the net_adjustment for this issue was dollar_figurek the difference between the amount the executor included under sec_2036 and the amount includable under sec_2039 ie the value of the grat at decedent’s date of death law analysis sec_2036 provides in pertinent part that a decedent’s gross_estate shall include the value of any interest in property transferred by the decedent if the decedent retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to income from the property sec_20_2036-1 provides generally that if the decedent retained or reserved an interest or right with respect to all of the property transferred by the decedent the amount to be included in the gross_estate under sec_2036 is the value of the entire property on the date of death if the decedent retained a right with respect to only part of the property transferred the amount to be included in the decedent’s gross_estate under sec_2036 is the proportionate amount of corpus revrul_82_105 1982_1_cb_133 involves a situation where the decedent prior to his death created a charitable_remainder_annuity_trust pursuant to which the decedent retained the right to receive an annuity of 12x dollars for life the ruling concludes that the decedent’s retained annuity represents the retained right to receive all of the income from all or a specific_portion of the trust for purposes of sec_2036 that portion of the trust corpus with respect to which the decedent retained a right to receive all of the income is includable in his gross_estate under sec_2036 see 49_tc_140 acq 1973_2_cb_3 under the ruling the amount of the corpus with respect to which the decedent retained the income is that amount of corpus that would be sufficient to yield the annual annuity based on the assumed rate of return prescribed by the regulations as of the applicable_valuation_date the revenue_ruling prescribes the following formula for this determination annual annuity assumed rate of return amount includable under the trust agreement in the instant case decedent transferred property to the grat but retained the right to receive an annuity_payment for a term of y years or his earlier death because decedent died during the term decedent retained this interest at death accordingly the portion of the value of the grat includable in decedent’s gross_estate under sec_2036 is the amount of corpus necessary to yield dollar_figureg a year the amount of decedent’s retained annuity based upon the applicable_federal_rate under sec_7520 as of the date of decedent’s death sec_2039 provides in pertinent part that the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under the contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death sec_2039 provides in pertinent part that the amount includable under sec_2039 is the part of the value of the annuity_or_other_payment receivable under the contract or agreement as is proportionate to the part of the purchase_price contributed by the decedent sec_20_2039-1 provides in part that the term annuity_or_other_payment as used with respect to both the decedent and the survivor beneficiary has reference to a payment or payments that may be equal or unequal conditional or unconditional periodic or sporadic sec_20_2039-1 further provides that the term contract or agreement includes understandings arrangements and plans under the facts presented in this case the entire value of the lump sum payments made to decedent’s three children upon decedent’s death is includable in decedent’s gross_estate under sec_2039 all of the sec_2039 a requirements are satisfied as follows the lump sum payments to the survivor beneficiaries qualify as an annuity_or_other_payment under sec_20_2039-1 the annuity payments to the decedent similarly qualify the fact that the payments to the survivor beneficiaries are to be made pursuant to the terms of the grat agreement satisfy the contract or agreement requirement in sec_2039 a the annuity was in fact payable to decedent until his death thus satisfying the requirement that the annuity be payable to the decedent for his life for a period not ascertainable without reference to his death or for a period that did not in fact end before his death under sec_2039 the amount includable is the entire value of the amounts receivable by the survivor beneficiaries if the entire purchase_price of the annuity was contributed by the decedent although the term purchase_price in sec_2039 implies the acquisition of a commercial_annuity nothing in the language of sec_2039 limits its application to commercial annuities in fact the broad reference to any contract or agreement pursuant to which the payment or payments to a beneficiary must be made indicates such a narrow application was not intended furthermore there is nothing in the legislative_history to indicate that the purchase_price language used in sec_2039 was intended to limit the types of annuities or other_payments to which sec_2039 applies to the contrary in enacting sec_2039 the focus of congress was on the amount contributed by the decedent to the cost of the annuity_or_other_payment as compared with the amount contributed by another see s rep no 83d cong 2d sess sec_2039 was intended to include in the gross_estate only that portion of an annuity's value representing the decedent's contribution to its cost see also neeley v united_states 613_f2d_802 ct_cl in enacting sec_2039 congress concluded that it would be inappropriate to include in the gross_estate the value of an annuity attributable to contributions by the surviving beneficiary or contributions from another as a gift accordingly because the decedent contributed one hundred percent of the assets to the grat the entire value of the trust corpus the amount receivable by the survivor beneficiaries is includable in decedent’s gross_estate under sec_2039 alternatively as stated above the amount includable in decedent’s gross_estate under sec_2036 is the amount of corpus necessary to yield the amount of decedent’s retained annuity based upon the applicable_federal_rate under sec_7520 as of the date of decedent’s death case development hazards and other consideration sec_1although several private letter rulings the first of which was published in recommend the application of sec_2039 to the remainder_interest of a grantor_retained_annuity_trust private letter rulings reflect nothing more than the position of the service with respect to a particular taxpayer and are not to be cited as precedent sec_6110 please call if you have any further questions assistant chief_counsel field service by melissa c liquerman senior technician reviewer passthroughs special industries branch field service division
